Case 3:19-cv-00179-MHL Document 1 Filed 03/14/19 Page 1 of 5 PageID# 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA                                   [L
                                 Richmond Division

ANDY SIRAK and GALINA SIRAK,                     )                                 MAR I 4 20l9
                                                 )
                Plaintiffs,                      )                            CLERK, U.S. DiSTRICT COURT
                                                                          I         RICHMOND, VA

                                                                                   3 ~ \<:\C..V l 7 q~
                                                 )
                  v.                             )     Civil Action Number:
                                                 )
MYRON TERRELL AIKEN and                          )
WESTERN EXPRESS,                                 )
                                                 )
               Defendants.                       )

                                       COMPLAINT

       Plaintiffs, Andy Sirak and Galina Sirak, PRO SE, respectfully allege as follows:

                                 NATURE OF THE CASE

        1. This is a civil action for personal injuries suffered by Plaintiffs, Andy Sirak

and Galina Sirak, against Defendants, Myron Terrell Aiken and Western Express. This

action arises out of an automobile accident and Battery that occurred on December 8,

2016, at the Pilot Travel Center, 6721 Emmaus Church Road, New Kent, Virginia. As a

result of the accident and battery Plaintiff, Andy Sirak suffered serious physical injury.

The Defendants' negligence was the direct cause of the Plaintiffs injuries.

                                          PARTIES

       2. Plaintiffs, Andy Sirak and Galina Sirak are individuals and citizens of the

State of Illinois. Plaintiff, Andy Sirak is an over the road truck driver. Plainti:tI: Galina

Sirak is a homemaker and employed part time.

       3. Defendant, Myron Terrell Aiken is an individual and citizen of the State of

Georgia. Defendant is a truck driver.

       4. Defendant, Western Express is a corporation and a citizen of the State of

Tennessee.                               Page 1 o/5
Case 3:19-cv-00179-MHL Document 1 Filed 03/14/19 Page 2 of 5 PageID# 2




                             VENUE AND JURISDICTION

        5. This court has original jurisdiction over this action under 28 U.S.C. §1332,

in that the amount of controversy exceeds Seventy-Five Thousand Dollars ($75,000) and

Plaintiffs are citizens of the State of Illinois which is different from the State of Georgia

and the State of Tennessee where each respective Defendant resides. The location of the

incident which gives rise to this cause of action was New Kent, Virginia

        6. Venue is proper in this District, because the underlining incident which gives

rise to this cause of action occurred within the jurisdictional limits of this court being

New Kent County, Virginia

                              FACTUAL ALLEGATIONS

                                     Plaintiff Andy Sirak

       7. On December 8, 2016, Andy Sirak was employed by REAL Trucking Inc.

as an owner-operator truck driver.

        8. Mr. Sirak resided in Wheeling, Illinois.

       9. Mr. Sirak's job was based out of the REAL Trucking Inc.'s truck yard in

Broadview, Illinois.

       10. Upon information and belief, on December 8, 2016, Mr. Sirak had lawfully

and safely parked his semi-tractor and trailer at the Pilot Truck Center, 6721 Emmanus

Church Road, New Kent, Virginia

       11. Upon information and belief, on December 8, 2016, Plaintiff was standing

at the median strip near the fuel pumps, when Defendant, Myron Terrell Aiken, operated

his semi-truck negligently and with disregard to pedestrians in the area.


                                         Page2of5
,_
     Case 3:19-cv-00179-MHL Document 1 Filed 03/14/19 Page 3 of 5 PageID# 3




             12. Defendant, Myron Terrell Aike~ struck Plaintiff with his semi-true~

     specifically with the front bumper mirror of his vehicle.

             13. Defendant, Myron Terrell Aiken operated his semi-truck carelessly,

     negligently, and too fast to reduce his speed to avoid an accident..

             14. As a result of the accident, the Plaintiff, Andy Sirak suffered serious

     injuries to include contusions to bis face and torso, a fractured rib, and a fractured foot.

             15. Immediately after the accident, the Defendant, Myron Terrell Aike~ exited

     his vehicle and approached Plaintiff. Defendant thereupon committed an Assault and

     Battery to the Plaintiff by striking him about the head and body with his fists.

             16. Defendant, Myron Terrell Aiken was at all times relevant an employee,

     agent, contractor, sub-contractor, in the employment of Defendant, Western Express.

                                   FIRST CAUSE OF ACTION
                                          (Negligence]

            17. The allegations set forth in paragraphs I through I 6 of this Complaint are

     re-alleged and incorporated by reference as if fully set forth herein.

            18.   Defendant, Myron Terrell Aiken had a duty to operate his semi-truck in a

     reasonably safe manner.

            19. Defendant, Myron Terrell Aiken breached his duty to operate his semi-truck

     in a reasonably safe manner as to not endanger other drivers or pedestrians to include the

     Plaintiff, Andy Sirak.

            20. It was reasonably foreseeable that, by failing to operate his semi-truck safely,

     with reasonable care, and to reduce speed to avoid other vehicles and pedestrians, due to

     the dangerous weather and roadway conditions, the Defendant, Myron Terrell Aileen

                                              Page3of5
     . .•
'-          Case 3:19-cv-00179-MHL Document 1 Filed 03/14/19 Page 4 of 5 PageID# 4




            would cause injury to other drivers or pedestrians to include the Plaintiff, Andy Sirak.

                    21. Defendant, Myron Terrell Aiken's negligent failure to operate his vehicle

            in a reasonably safe manner, and in particular failing to yield to a pedestrian, to reduce

            speed, directly caused and/or contributed to Mr. Sirak's injuries.

                    22. As a result of the Defendants, Myron Terrell Aiken and Western Express's

            negligence in failing to operate his semi-truck in a reasonably safe manner, the Plaintiff,

            Andy Sirak suffered actual damages. These damages include pain and suffering,

            permanent disfigurement, medical bills and related costs of treatment, lost work time and

            mcome.
                                         SECOND CAUSE OF ACTION
                                                 (Battery]

                    23. The allegations set forth in paragraphs 1 through 22 of this Complaint are

            re-alleged and incorporated by reference as if fully set forth herein.

                    24.   Defendant, Myron Terrell Aiken knowing committed an Assault and Battery

            upon the Plaintiff by striking the Plaintiff about the head and body with his fists without

            legal justification.

                    25.   As a direct result of the Assault and Battery the Plaintiff suffered serious

            bodily injury and emotional distress.

                                          TIDRD CAUSE OF ACTION
                                             [Loss of Consortium]

                    26. The allegations set forth in paragraphs I through 21 of this Complaint are

            re-alleged and incorporated by reference as if fully set forth herein. '
                    27. Prior to injuries suffered by Plaintiff, Andy Sirak he was an adult person

            in good physical and mental condition and was a faithful and dutiful husband to

            Plaintiff. Galina Sirak.

                                                     Page4of5
      •.   . -·
                   Case 3:19-cv-00179-MHL Document 1 Filed 03/14/19 Page 5 of 5 PageID# 5




                          28. Plaintift Andy Shak, is and was at all times herein mentioned, the

                  Husband of Plainti:fC Galina Sirak. As. a proximate result of the aforesaid.:.OOScn'bed acts
                  and conduct of the Defendants, Myron Terrell Aileen and Western Express, the injuries to

                  her Hush• Plaintiff Galina Sirak bas lost and continues to lose the love, moral, ,,
                  beneficial and economic support, affection, society, companionship and solace of her
                  Husband, and has thereby sustained a pecuniaiy loss in a sum witmn the jurisdictional
                  limi1s of this comt which will be·stated according to proof.

                                                  PRAYER FORREJ.JEF

                         WHEREFORE, Plaintiffs, demand the following relief against Defendants:

                               A Awarding actual damages resulting from Defendants' wrongdoing in

                  excess of $200,000.

                               B. Pre-judgment and post-judgment costs, interest and attorney's fees;
                                                                  ..
                               C. Such other and further relief as this Court may deem appropriate and
                  equitable.




                  PROSE
                  Andy Sirak
,.,
                  1429 Wesley Court,
                  Mundelien, IT. 60060
                  (847) 890-0232


                                                          Page5of5
